Exhibit 10.1

SEPARATION and TRANSITION AGREEMENT, AND GENERAL RELEASE

June 7, 2017

This Separation and Transition Agreement, and General Release (“Agreement”) is
made and entered into by and between Brian Hamm (“Colleague”) and Energizer
Brands, LLC. (“Energizer”). For purposes of this Agreement, the term “Energizer”
shall include not only Energizer Brands, LLC, but also Energizer Holdings, Inc.,
American Covers, Inc., and all current and former parent, subsidiary and
affiliated companies, predecessors, successors, and assigns of the
aforementioned entities, and all past, present, and future officers, board of
directors, attorneys, agents, representatives, stockholders, and employees of
any of the foregoing. In consideration of the following promises, the parties
agree to the following:

WHEREAS, Colleague and Energizer desire to enter into an agreement that will
provide for the termination of Colleague’s employment, the orderly transition of
Colleague’s knowledge, duties and responsibilities, and the release of any and
all claims Colleague may have now or in the past has had against Energizer,
including but not limited to those related to (1) Colleague’s employment,
(2) Colleague’s termination of employment, and (3) any and all other claims;

NOW THEREFORE, for and in consideration of the mutual releases, covenants, and
undertakings hereinafter set forth, and for other good and valuable
consideration, which each party hereby acknowledges, intending to be legally
bound, it is agreed as follows:

1. Effectiveness; Separation of Employment and Removal of Officer Status. This
Agreement shall be effective on the eighth (8th) day following Colleague’s
execution of the Agreement (Effective Date”). Colleague will remain on
Energizer’s payroll until July 31, 2017 (the “Separation Date”), or such earlier
date determined by Energizer if there is breach of the Separation and Transition
Agreement and then that date will be deemed the Separation Date, and that
effective on the Separation Date, Colleague will be permanently and irrevocably
separated from employment. The period between the Effective Date and the
Separation Date will be referred to as the “Transition Period.” Effective on the
day following the Colleague’s execution of this Agreement, Energizer, will file
all required SEC filings, including but not limited to a 8-K filing, notifying
the SEC of Colleague’s change of officer status.

2. Transition Obligations. During the Transition Period, Colleague agrees to
provide any and all transition services reasonably requested by Energizer,
including but not limited to:

 

  a. Complete a transition to the interim CFO, Timothy Gorman, including,
Earnings Release Preparation, F&O Committee Preparation, and upcoming Investor
Meeting Preparations

 

  b. Successfully create and conduct a comprehensive transition for his current
direct reports and their teams which will enable a smooth transition and results
with minimal disruption to the ENR business. This includes Information
Technology, Internal Audit, Investor Relations, Treasury, M&A, Tax, Finance and
Controllership activities and teams.

 

  c. Maintain positive working relationships and conduct communications in
accordance with the provisions of this Agreement.



--------------------------------------------------------------------------------

3. Payments and Other Benefits. Provided that Colleague has: (i) complied in all
respects with the requirements of this Agreement, specifically including
Section 2, above, (ii) executed and not revoked this Agreement; and
(iii) executed and not revoked, within the timeframe specified therein following
the Separation Date, an additional General Release containing terms and
conditions substantially identical to this Agreement (“Appendix A”), Energizer
will provide Colleague with the payments and benefits described below, in
consideration and in exchange for Colleague’s promises and obligations herein.
Colleague acknowledges that the payments and other benefits set forth below are
more than he would otherwise be eligible to receive.

 

  a. Energizer will continue to pay Colleague’s current base salary of $540,000
and offer the same benefits during the Transition Period;

 

  b. Energizer will reimburse Colleague for any unreimbursed expenses properly
incurred in accordance with, and subject to, the Company’s regular policies in
effect from time to time regarding reimbursement of expenses during the
Transition Period;

 

  c. Colleague’s earned paid-time off will be paid in a lump sum upon the
Separation Date or in accordance with Energizer’s payroll practices for
terminated employees;

 

  d. Colleague’s “Other earned benefits and compensation” will be paid and/or
transferred to the colleague as per the applicable plan agreement(s) and/or the
applicable Colleague election(s). ”Other earned benefits and compensation”
include but may not be limited to: Deferred Compensation, Executive SIP, Pension
– PPMA, Pension – Account Pension Benefit, SERP – Account Pension Benefit,
Pension – Retirement Accumulation, and SERP – Retirement Accumulation. In
addition, Company agrees to make a pro-rata matching contribution, as earned
through the Transition Period to the Energizer Executive SIP within sixty
(60) days of the end of the Transition Period.

 

  e.

Transition Bonus Payment: Colleague’s participation in the Executive Officer
Bonus Plan is terminated on the Effective Date and, therefore, Colleague will
not be entitled to any bonus under the Executive Officer Bonus Plan for periods
ending on or after the Effective Date. However, in order to facilitate a smooth
transition, Energizer will pay Colleague a Transition Bonus. If, and to the
extent that the performance goals are achieved under the terms of the Executive
Officer Bonus plan, Energizer will pay the Transition Bonus on the same date
that the Executive Officer Bonus would have been paid had Colleague’s employment
continued until the date of payment under the Executive Officer Bonus Program
for the entire fiscal year 2017. You are currently eligible for a 80% bonus
under the Executive Officer Bonus Plan and the same percentage will apply to the
Transition Bonus payment. The Transition Bonus payment will be calculated

 

2



--------------------------------------------------------------------------------

  using the same methodology used to calculate other Executive Officer Bonus
Plan payments. The anticipated payment date is November 30, 2017, but in no
event shall the payment date be later than December 31, 2017, if and to the
extent that the Colleague is eligible for a payment hereunder.

 

  f. Performance-Based Restricted Stock: Colleague’s Performance Restricted
Stock Award Agreements are terminated on the Effective Date and, therefore,
Colleague will not be entitled to any stock, vesting, or other payments under
such agreements on or after the Effective Date. However, in order to facilitate
a smooth transition, Energizer will award Colleague a pro-rata portion of his
2015 and 2016 grants. Colleague will be awarded 14,353 RSEs for the 2015 grant
and 4,319 RSEs for the 2016 grant (collectively, the “Performance Pro-Rata
Portion”). If, and to the extent that, the performance goals are achieved at the
end of the relevant performance period, the Performance Pro-Rata Portion shall
be paid, in the form of Energizer Holdings, Inc. common stock, on the same date
that the Performance-Based Grants would have been paid had the Performance
Restricted Stock Award Agreements not been terminated and Colleague’s employment
with Energizer continued until the end of the original performance period. The
number of shares transferred to the Colleague will be calculated using the same
vesting methodology used to calculate other Executive Officer performance shares
and upon the pro-rated shares, as described above. In addition, Dividend
Equivalents will continue to be accrued and payable upon vesting of the 2015 and
2016 Performance Pro-Rata Portion Restricted Stock Equivalent awards.

 

  g. Time-Based Restricted Stock: Colleague’s Time-Based Restricted Stock Award
Agreements are terminated on the Effective Date and, therefore, Colleague will
not be entitled to any stock, vesting, or other payments under such agreements
on or after the Effective Date. However, in order to facilitate a smooth
transition, Energizer will award Colleague a pro-rata portion of his 2015 and
2016 grants. Specifically, Colleague will be awarded 6,151 RSEs for the 2015
grant and 1,851 RSEs for the 2016 grant (collectively, the “Time-Based Pro-Rata
Portion”). Such retained Time-Based Pro-Rata Portion shall be paid, in the form
of Energizer Holdings, Inc. common stock, on the same date that such awards
would have been paid had the Time-Based Restricted Stock Award Agreements not
been terminated and Colleague’s employment with Energizer continued until the
end of the original performance period. In addition, Dividend Equivalents will
continue to be accrued and payable upon vesting of the 2015 and 2016 Time Based
Pro-Rata Portion Restricted Stock Equivalent awards.

 

  h. Accelerated Vesting. Notwithstanding any other provision of this Agreement,
the Performance Pro-Rata Portion and the Time-Based Pro-Rata Portion will
immediately vest in the event of: (i) the Colleague’s death; (ii) the
Colleague’s Disability, or (iii) a Change of Control of the Company:

 

  i.

Disability” shall mean the Colleague is unable to work, as evidenced by
documentation from an accredited healthcare provider, by reason of a

 

3



--------------------------------------------------------------------------------

  medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, provided that such disability results in the Colleague
being considered “disabled” for purposes of Code Section 409A.

 

  ii. “Change of Control” shall mean either of the following, provided that the
following constitutes a “change in the ownership” of the Company or “change in
the ownership of a substantial portion of the Company’s assets” within the
meaning of Code Section 409A:

 

  1. The acquisition by one person, or more than one person acting as a group,
of ownership of stock (including Common Stock) of the Company that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of the Company.
Notwithstanding the above, if any person or more than one person acting as a
group, is considered to own more than 50% of the total fair market value or
total voting power of the stock of the Company, the acquisition of additional
stock by the same person or persons will not constitute a Change of Control; or

 

  2. A majority of the members of the Company’s Board of Directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board of Directors before
the date of the appointment or election.

Upon vesting pursuant to this subsection (g), the Company shall transfer to the
Colleague or his or her beneficiary one share of the Company’s Common Stock for
each Restricted Equivalent that so vests. Such shares of Common Stock shall be
issued to the Colleague or his or her beneficiary on, or as soon as practicable
after, the date of the Colleague’s death, determination of Disability, or the
date of the Change of Control, but in no event later than the 15th day of the
third month following the end of the calendar year in which such vesting occurs.

 

  i. Effect on Remaining Performance Based or Time Based Awards. Any outstanding
Performance Based or Time Based awards previously granted to Colleague and not
mentioned above will be forfeited as of the Separation Date. Colleague will not
be provided with any additional grants of equity compensation following the date
of this Agreement.

 

  j. Spin Restricted Stock Equivalent (“Spin Award”) for 2017 Portion: With
respect to the portion of the Spin Award due to vest on or about July 8, 2017,
this Agreement shall not affect such portion of the Spin Award for 2017 (14,669
shares) to which you may be currently entitled, and which shall continue in
effect. Any payout with respect to the Spin Award shall be paid as specified in
that arrangement. Any portions of the Spin Award that were due to vest in 2018,
2019 and 2020 will be forfeited as of the Effective Date.

 

4



--------------------------------------------------------------------------------

  4. Termination of Employment; Change of Control; Executive Severance Agreement
and Performance and Time Based Award Agreements.

 

  a. Notwithstanding the above, if prior to the Separation Date, Colleague’s
employment with Energizer is terminated for any reason, including but not
limited to: (i) voluntarily by the Colleague, or (ii) by Energizer as a result
of unsatisfactory work performance, gross misconduct, or cause, in each case
determined by Energizer in its sole discretion, based upon reasonable facts and
circumstances. Colleague shall not be entitled to any payments hereunder. If,
however, Energizer and Colleague mutually agree in writing to change Colleague’s
Separation Date to a date earlier than July 31, 2017 Colleague will still
receive the compensation and benefits on the same terms and conditions as
described herein, provided that Colleague executes and does not revoke Appendix
A within the timeframe specified following the new mutually agreed separation
date.

 

  b. Colleague acknowledges that, on the Effective Date: (i) no Change of
Control has occurred; (ii) his termination is not in connection with any Change
of Control, either actual or deemed, and (iii) he is therefore not entitled to
any benefits pursuant to the Change of Control Employment Agreement entered into
between Colleague and Energizer on July 1, 2015 . The Change of Control
Employment Agreement is hereby terminated as of the Effective Date.

 

  c. Colleague agrees that the benefits that he will receive pursuant to
Section 3, above, are in lieu of any benefits to which he may have been entitled
pursuant to any severance plan or agreement, specifically including the
Energizer Holdings, Inc. Executive Severance Plan, (collectively, “Severance
Plans”) and that, on the Effective Date, he hereby knowingly and voluntarily
agrees to waive any and all benefits to which he may be entitled pursuant to
Energizer Severance Plans.

 

  d. Colleague acknowledges that the Restricted Stock Share Agreements dated
November 16, 2015 and November 14, 2016 will terminate as of the Effective Date
of this Agreement.

5. Benefit Earnings. Colleague understands and agrees that none of the payments
described in this Agreement, will be considered benefit earnings for applicable
benefit plans of Energizer.

6. Medicare Representations and Indemnification. Colleague affirms and warrants
that Colleague is not a Medicare beneficiary and is not currently receiving, has
not received in the past, is not eligible for, and has not applied for or sought
benefits from Medicare. Colleague agrees to indemnify and hold Energizer
harmless for any penalties or liability, including interest, that may be
asserted against Energizer pursuant to Section 111 of the Medicare, Medicaid,
and SCHIP Extension Act of 2007, 42 U.S.C. § 1395y(b)(8) as a result of the
payments and other benefits described in this Agreement.

 

5



--------------------------------------------------------------------------------

7. Representations of Colleague. As a material inducement to Energizer to enter
into this Agreement, Colleague hereby represents and confirms that:

 

  a. he has not filed or otherwise pursued any charges, complaints, lawsuits or
claims of any nature against Energizer or any of its subsidiaries, affiliates or
divisions, arising out of or relating to events occurring prior to and through
the date of this Agreement, with any governmental agency or court with respect
to any matter covered by this Agreement, and Colleague has no knowledge of any
fact or circumstance that he would reasonably expect to result in any such claim
against Energizer in respect of any of the foregoing. Except as provided in
Sections 11 and 17 of this Agreement, and subject to the provisions thereof,
Colleague agrees herein not to bring suit against Energizer for events occurring
prior to the date of this Agreement and not to seek damages from Energizer by
filing a claim or charge with any governmental agency or court.

 

  b. through the Effective Date he has not: (i) engaged in any conduct that
constitutes willful gross neglect or willful gross misconduct with respect to
his employment duties with Energizer which has resulted or will result in
material economic harm to Energizer; (ii) knowingly violated the code of conduct
or any similar policy; (iii) facilitated or engaged in, and has no knowledge of,
any financial or accounting improprieties or irregularities of either of
Energizer; or (iv) knowingly made any incorrect or false statements in any of
his certifications relating to filings of Energizer required under applicable
securities laws or management representation letters, and has no knowledge of
any incorrect or false statements in any of Energizer’ filings required under
applicable securities laws.

8. Tax Matters

 

  a. Withholding. All payments and benefits provided hereunder shall be subject
to tax withholdings required by applicable law and other standard payroll
deductions.

 

  b.

Section 409A. All amounts payable under this Agreement are intended to either
not constitute “deferred compensation” or comply with the “short term deferral”
exception each as defined under Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and other guidance promulgated thereunder
(“Section 409A”) and shall be interpreted in a manner consistent with those
exceptions. Notwithstanding the foregoing, to the extent that any amounts
payable in accordance with this Agreement are subject to Section 409A, this
Agreement shall be interpreted and administered in such a way as to comply with
the applicable provisions of Section 409A to the maximum extent possible.
“Termination of employment,” “resignation” or words of similar import, as used
in this Agreement shall mean, with respect to any payments of deferred
compensation subject to Section 409A of the Code, Colleague’s

 

6



--------------------------------------------------------------------------------

  “separation from service” as defined in Section 409A. Colleague shall not have
the ability to control, directly or indirectly, the timing of any payments of
deferred compensation subject to Section 409A. Any payments that are deferred
compensation subject to Section 409A, and that could occur in one of two years
depending on the timing of an action by Colleague, such as the delivery of a
release, will always occur in the later year.

 

  c. Colleague agrees that he shall be liable for the payment of all federal,
state and local taxes which may be owed by Colleague as the result of the
consideration described above. Colleague understands that Energizer makes no
representations regarding tax treatment of the payments, and Colleague agrees
fully to defend, indemnify and hold Energizer, and each of its parents,
subsidiaries, divisions, affiliates and operating companies, and the respective
officers, directors, employees, agents and affiliates of each of them, harmless
from any liability for payment of the taxes, penalties, withholding obligations
and interest that he owes on the consideration he receives and that a government
agency requests that Energizer pay (other than any payroll tax amounts for which
only the employer would be liable), and to cooperate with Energizer with respect
to any tax issues related to the compensation payable under this Agreement.
Energizer makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A and in no event shall Energizer be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by Colleague on account of non-compliance with
Section 409A.

9. General Release of Claims by Colleague. Colleague, for and on behalf of
Colleague and Colleague’s heirs, beneficiaries, executors, administrators,
successors, assigns, and anyone claiming through or under any of the foregoing,
hereby agrees to, and does, remise, release and forever discharge Energizer from
any and all matters, claims, demands, damages, causes of action, debts,
liabilities, controversies, judgments and suits of every kind and nature
whatsoever, foreseen or unforeseen, known or unknown, which have arisen or could
arise between Colleague and Energizer from matters which occurred prior to the
date of execution of this Agreement, which matters include but are not limited
to Colleague’s termination of employment with Energizer, and matters arising
from the offer and acceptance of this Agreement. Colleague understands that the
provisions of this paragraph mean that, except as may otherwise be provided by
law, Colleague cannot bring a lawsuit against Energizer.

10. General Release of Claims by Energizer. Energizer hereby agrees to, and
does, remise, release and forever discharge Colleague from any and all known
matters, claims, demands, damages, causes of action, debts, liabilities,
controversies, judgments and suits of every kind and nature whatsoever, which
have arisen or could arise between Colleague and Energizer from matters which
occurred prior to the date of this Agreement by Energizer. Energizer understands
that the provisions of this paragraph means that, except as may otherwise be
provided by law, Energizer cannot bring a lawsuit against Colleague.

11. Agreement Not to File Suit. Colleague, for and on behalf of Colleague and
Colleague’s beneficiaries, executors, administrators, successors, assigns, and
anyone claiming

 

7



--------------------------------------------------------------------------------

through or under any of the foregoing, agrees that, except as specifically set
forth herein, he will not file or otherwise submit any charge, claim, complaint,
arbitration request, or action to any agency, court, organization, or judicial
forum, including but not limited to all federal, state, and local forums,
against Energizer. Nor will Colleague permit any person, group of persons, or
organization to take such action on Colleague’s behalf against Energizer arising
out of any actions or non-actions on the part of Energizer arising before
execution of this Agreement. Colleague further agrees that in the event that any
person or entity should bring such a charge, claim, complaint, or action on
his/her behalf, he hereby waives and forfeits any right to recovery under said
claim and will exercise every good faith effort to have such claim dismissed.
The provisions of this paragraph or any other paragraph in this Agreement shall
not be construed to prevent Colleague from filing a charge, or whistleblower or
other complaint, with the Equal Employment Opportunity Commission (“EEOC”), the
Securities and Exchange Commission (“SEC”) or other government agency to the
extent he is permitted to do so by law, and this Agreement is not intended to
interfere with Colleague’s right to participate and cooperate with an
investigation conducted by the EEOC the SEC or any similar agency. Colleague,
however, expressly waives and disclaims any right to compensation,
reinstatement, equitable or legal remedies or other benefits that may inure to
him/her as a result of any such charge and hereby expressly agrees to provide
any such benefit or pay any such compensation directly to Energizer. Colleague
understands that the provisions of this paragraph mean that, except as may
otherwise be provided by law, Colleague cannot bring a lawsuit against
Energizer.

12. Claims Covered. The charges, claims, complaints, matters, demands, damages,
and causes of action referenced in the General Release of Claims and Agreement
Not to File Suit paragraphs above include, but are not limited to, (i) any
claims for compensation or other payments; (ii) any breach of an actual or
implied contract of employment between Colleague and Energizer, (iii) any claim
of unjust, wrongful, or tortious transfer, demotion, or discharge (including any
claim of fraud, negligence, retaliation for whistleblowing, or intentional
infliction of emotional distress), (iv) any claim of defamation or other
common-law action, or (v) any claims of violations arising under the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.; the Civil Rights Act
of 1866, 42 U.S.C. § 1981; the National Labor Relations Act; the Age
Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C. § 621 et seq.,
(including but not limited to the Older Worker’s Benefit Protection Act), the
Americans with Disabilities Act of 1990 and the ADA Amendments Act of 2008, as
amended, 42 U.S.C. § 12101 et seq.; the Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. § 201 et seq.; the Rehabilitation Act of 1973, as amended, 29
U.S.C. § 701 et seq.; the Family and Medical Leave Act, 29 U.S.C. § 2601; the
Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq.; the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101, et seq.; claims
of retaliation for exercise of rights under the Occupational Safety and Health
Act; The Dodd-Frank Wall Street Reform and Consumer Protection Act; The
Sarbanes-Oxley Act, retaliation for exercise under any state worker’s
compensation laws; and any other foreign, federal, state, or local statutes,
orders, laws, ordinances, regulations or the like, including, without
limitation, common laws or other laws, whether or not related to employment, or
any claims for pay, commissions, vacation, insurance, or benefits, or any other
benefits of employment with Energizer arising from events occurring prior to the
date of this Agreement, other than those payments or other benefits specifically
provided herein.

13. Release Limitations. Colleague and Energizer expressly agree that this
Agreement is not intended to conflict with or violate any law restricting the
waiver of Colleague’s rights.

 

8



--------------------------------------------------------------------------------

Without limiting the scope of the General Release of Claims, Agreement Not to
File Suit, and Claims Covered paragraphs, this Agreement will not affect rights
Colleague may have, if any, to unemployment insurance benefits or benefits under
retirement plans or group health plans maintained by Energizer.

14. Representations and Warranties Regarding the FLSA. Colleague represents and
warrants that he has received any and all wages and commissions for work
performed and all overtime compensation to which he may have been entitled, and
that he is not currently aware of any facts or circumstances constituting a
violation by Energizer of the Fair Labor Standards Act (“FLSA”) or comparable
state or local law.

15. No Additional On-the-Job Injury. Colleague represents and agrees that to the
best of Colleague’s knowledge and belief, he has not suffered any on-the-job
injury for which he has not already filed a claim.

16. No Involvement in Actions. To the maximum extent allowed by applicable law
and subject to Colleague’s rights in the Protected Rights paragraph, Colleague
shall not hereafter directly or indirectly, or by the use or participation of
another, counsel, assist, aid or abet any person (be it layman or lawyer) in the
prosecution of a claim or suit against Energizer. Colleague shall not hereafter
receive or accept any compensation, directly or indirectly, from any person,
firm, or corporation for the prosecution of any such claim whether by suit or
settlement. Colleague shall not voluntarily (i.e., absent subpoena or court
order, or other legal process) testify, whether by deposition, affidavit, or in
person, in any legal proceeding in which Energizer is a party or prospective
party.

17. Protected Rights. Nothing in this Agreement (including the General Release
of Claims, Agreement Not to File Suit, Claims Covered, No Involvement in
Actions, Confidentiality of Agreement, Obligation Regarding Confidential
Information, and Nondisparagement paragraphs), is intended to conflict with or
limit Colleague’s right from filing a charge or claim with or participating or
testifying fully in any investigation or proceeding conducted by any federal,
state, local or administrative agency charged with enforcement of any law.

18. No Waiver of Future Claims. Notwithstanding anything else in this Agreement,
the parties agree that this Agreement does not constitute a waiver of any rights
or claims that may truly occur and arise after the date on which the Colleague
executes this Agreement.

19. No Admission of Wrongdoing. The parties to this Agreement agree that nothing
in this Agreement is an admission by any party hereto of any wrongdoing, either
in violation of an applicable law or otherwise, and that nothing in this
Agreement is to be construed as such by any person.

20. Return of Property. Colleague agrees to return any and all Energizer
property in his/her possession, custody, or control, including, but not limited
to, any credit cards, access cards, badges, devices, computer and/or other
equipment, cars, cash advances, and any confidential, proprietary, or other
business information, and any trade secret information belonging to Energizer.

 

9



--------------------------------------------------------------------------------

21. Reinstatement or Re-employment. Colleague agrees that he will neither apply
for nor accept employment or re-employment with Energizer, in any capacity
whatsoever, including but not limited to placement as a contingent worker (such
as a contract hire, consultant, industry or technical assistant, or independent
contractor) and that Energizer has no obligation whatsoever, contractual or
otherwise, to re-hire, re-employ, re-call or contract with Colleague in any
capacity in the future.

22. Cooperation. Colleague agrees to fully cooperate with, and make himself
reasonably available to, Energizer and its legal counsel, as Energizer may
request, to assist it in any matter, including without limitation: (a) giving
truthful testimony as to any non-privileged matter in any litigation, potential
litigation, or similar inquiry or investigation that is related in any way to
any matter about which Colleague may have knowledge, information, or expertise;
and (b) providing accurate information related to any other general or specific
business matter about which Colleague possesses knowledge, information, or
expertise. Upon presentation of reasonable documentation from Colleague,
Energizer agrees to reimburse Colleague for his/her reasonable out-of-pocket
expenses and any loss of wages or salary in connection with compliance with this
paragraph, subject to the requirements of applicable law. If Colleague is not
employed at the time he provides cooperation under this paragraph, Energizer
will pay for Colleague’s time at an hourly rate based on his/her final base
salary for Energizer as of his/her Separation Date.

23. Confidential Information.

 

  a. During the course of Colleague’s employment with Energizer, Colleague has
possessed, become aware of, learned of, and/or had access to information that is
proprietary and owned by Energizer and not readily available to outside parties
through lawful means (hereinafter “Confidential Information”). Examples of
Confidential Information include, but are not limited to, confidential
intellectual property, trade secrets, operational practices, plans, methods,
products, processes, formulas, devices, customer identities, customer lists,
vendor identities, vendor lists, supplier identities, supplier lists,
components, compositions, recipes, drawings, designs, formulations, memoranda,
computer hardware, software, computer disks or CD’s, drawings, financial data,
blueprints, or any reproductions of these, business plans, projections,
prospects, opportunities or strategies, acquisitions, divestitures or mergers,
financial data (including but not limited to the revenues, costs, or profits,
associated with any products or services) and the like. This Confidential
Information is important and valuable to Energizer’s business of developing,
manufacturing and selling electrochemical cells, batteries, battery-related
products, portable-power and lighting products, automotive air freshener
products, automotive appearance products, as well as other products Energizer
may pursue in the future (hereinafter “the Company’s Business”).

 

  b. Employee will not directly or indirectly: use, disclose, reproduce,
distribute, or otherwise disseminate Confidential Information, or take any
action causing, or fail to take any action necessary, in order to prevent any
such information to lose its character or cease to qualify as Confidential
Information.

 

10



--------------------------------------------------------------------------------

  c. Colleague agrees to return within forty-eight (48) hours of Effective Date
all materials within Colleague’s possession, whether confidential or proprietary
or that in anyway relates to the business of Energizer.

 

  d. In addition to this paragraph, Colleague agrees to abide by his
Intellectual Property and Confidentiality Agreement, except as expressly
superseded by this Agreement.

 

  e. The obligation to protect Energizer’s confidential information survives the
termination of the employment relationship.

24. Non-Competition and Non-Solicitation.

 

  a. Colleague acknowledges that Energizer has a valid interest in protecting
its valuable assets, including its Confidential Information, the goodwill and
business relationships with its customers, other colleagues, and the general
public, and the specialized training of its colleagues, and recognizing, because
of Colleague’s position with Energizer, that Colleague’s use of Energizer’s
valuable assets, directly or indirectly, against or in competition with
Energizer, during employment or after termination of employment, would result in
irreparable harm to Energizer. Accordingly, Colleague acknowledges that the
covenants and restrictions contained herein are necessary to protect these
valuable assets of Energizer and to prevent irreparable injury to Energizer’s
business.

 

  b. For purposes of this Agreement, “Competing Business” means employment by,
ownership, management or control of, or otherwise being affiliated as a
consultant, trustee, manager, partner, principal, officer, director, or
independent contractor in any other business entity, or engaging in any business
which in any manner competes with the Company’s Business as conducted during
Colleague’s employment.

 

  c. Colleague agrees that for a period of two (2) years from the Separation
Date, Colleague will not on Colleague’s own behalf or on behalf of a Competing
Business, directly or indirectly:

 

  i. Compete (as defined below) against Energizer in the Company’s Business (as
defined above), in the Territory.

 

  1. “Compete” means to accept or begin employment with, advise, finance, own
(partially or in whole), consult with, or accept an assignment through an
employer with any third party (including, but not limited to, competitors,
suppliers, manufacturers, retailers, brokers) in a position involving or
relating to the Company’s Business, where doing so will require Colleague to
provide the same or substantially similar services to a competing business as
those that Colleague provided to ENERGIZER while employed, or use any of the
Confidential Information for the benefit of any third party.

 

  2. “Territory,” recognizing Colleague’s unique access to Energizer’s
Confidential Information, is defined as anywhere in the world.

 

11



--------------------------------------------------------------------------------

  ii. Solicit, divert, or appropriate, or attempt to solicit, divert, or
appropriate or accept any business from any Energizer’s vendors, suppliers or
customers with whom Colleague had material contact and/or about whom Colleague
was provided Confidential Information during the last 2 years of Colleague’s
employment with Energizer to curtail, cancel, or discontinue their business
relationship with Energizer.

 

  iii. Solicit, recruit, or encourage (i) current Colleagues of Energizer; or
(ii) Colleagues whose employment with Energizer was terminated for any reason
within one (1) year of the date of said solicitation, recruitment, or
encouragement to provide to a Competing Business the same or substantially
similar services they provided to Energizer.

 

  iv. Colleague understands that this Agreement does not prevent him or her from
buying or selling stock in any company that is publicly listed and traded in the
over-the-counter market.

25. Confidentiality of Agreement. Colleague represents that he has not disclosed
and agrees that he will not disclose the terms of this Agreement to anyone
except Colleague’s attorneys, Colleague’s financial advisors, Colleague’s
spouse, or the IRS or other taxing authorities, or as required by law, or in
response to an inquiry from any judicial, governmental, or regulatory agency or
organization. If Colleague discloses the terms of this Agreement to his/her
spouse, his/her attorneys, or his/her financial advisors, he will advise them
that they must not disclose the terms of this Agreement to anyone else and will
be responsible for any such disclosure.

26. Non-disparagement. Colleague agrees not to criticize, denigrate or otherwise
disparage or cause disparagement, or make any disparaging remarks (“Disparage”),
to the media, the general public, customers, investors, or to any other person
or entity about Energizer. In particular, but without limitation, Colleague will
not Disparage Energizer, to any of Energizer’s current, former, or prospective
customers or clients or any of Energizer’s current or former employees.
Colleague further represents and agrees that he has not and will not engage in
any conduct or take any action whatsoever to cause or influence or which
reasonably could be anticipated to cause or influence any person or entity,
including but not limited to, any past, present or prospective employee of, or
applicant for employment with Energizer, to initiate litigation, assert any
other kind of claim or take any other kind of adverse action against Energizer.
Colleague acknowledges that this provision constitutes a material term in this
Agreement, without which Energizer would not enter into this Agreement. As a
result, any breach of this provision as determined by a court of competent
jurisdiction will be considered a material breach and will, among all other
available remedies, excuse Energizer from any further obligations to Colleague
under this Agreement. This shall not be construed as a limitation of

 

12



--------------------------------------------------------------------------------

remedies, and Energizer retains all rights to pursue any and all claims or
actions against Colleague as a result of any disparaging remarks made in
violation of this paragraph or otherwise.

Energizer agrees to use reasonable efforts to ensure that the Company will not
criticize, denigrate or otherwise disparage or cause disparagement, or make any
disparaging remarks, to the media, the general public, investors, executive
search firms or to any other person or entity about Colleague.

27. No Rights Are Waived. Colleague agrees that Energizer’s failure to enforce
at any time any portion of this Agreement, or to require at any time performance
by Colleague, will in no way be construed to (a) be a waiver of any rights under
this Agreement, (b) affect the validity of this Agreement, or any part of this
Agreement, or (c) diminish the right of Energizer thereafter to enforce all
parts of this Agreement in accordance with its terms.

28. Tolling of Time Periods. If Colleague violates any restrictions under this
Agreement, in addition to Energizer’s other rights and remedies, the time period
of such violation(s) will not count toward satisfying the time during which such
restriction(s) will apply.

29. Promises Given Are Reasonable. Colleague acknowledges and agrees that the
promises and restrictions in this Agreement are reasonable and necessary for the
protection of Energizer and its business. Colleague further acknowledges and
agrees that Energizer is entitled to seek an injunction or other forms of
equitable relief, without bond, to prevent or terminate any violation of
Colleague’s promises or restrictions. Any such relief will be in addition to,
and not in lieu of, any other remedy available to Energizer, whether at law or
in equity.

30. Liquidated Damages. Colleague understands and agrees that the damage to
Energizer due to any breach of this Agreement will be extremely difficult to
determine. Therefore, Colleague agrees that if a court of competent jurisdiction
finds that he violated any provision of this Agreement, he will pay Energizer
such damages as found by a judge or jury without prejudice to any additional
relief that may be available to Energizer. Colleague’s breach of this Agreement
will excuse Energizer from any further obligations under this Agreement.
Colleague agrees a breach by Colleague of the Restrictive Covenants in this
Agreement will cause irreparable damage to Energizer and, for that reason,
Colleague further agrees Energizer shall be entitled as a matter of right to
injunctive relief restraining any further violation by Colleague. The right to
injunctive relief shall be cumulative and in addition to any and all other
remedies the Company may have, including, specifically, recovery of actual
damages, as provided for above. In addition, if a Court of competent
jurisdiction finds either party has broken their respective promises contained
in this Agreement by filing a lawsuit or initiating or maintaining any other
type of claim prohibited by this Agreement, the losing party agrees to pay for
all costs incurred by the prevailing party, including reasonable attorneys’
fees, in defending against his/her claims.

31. Missouri Law Governs. Because of Energizer’s and Colleague’s substantial
contacts with the State of Missouri, the fact that Energizer’s headquarters is
located in Missouri, the parties’ interests in ensuring that disputes regarding
the interpretation, validity, and enforceability of this Agreement are resolved
on a uniform basis, and Energizer’s execution of

 

13



--------------------------------------------------------------------------------

and making of this Agreement in Missouri, the parties agree that the Agreement
shall be interpreted and governed by the laws of the State of Missouri, without
regard for any conflict of law principles. Any action concerning this Agreement
must be decided in a court of competent jurisdiction in St. Louis County,
Missouri, with respect to a state court, or the United States District Court for
the Eastern District of Missouri, with respect to a federal court.

COLLEAGUE CONSENTS TO THE EXERCISE OF JURISDICTION OF THE COURT IN THE EXCLUSIVE
FORUM STATED IN THIS AGREEMENT AND WAIVES ANY RIGHT COLLEAGUE MAY HAVE TO
CHALLENGE OR CONTEST THE REMOVAL OF ANY ACTION BY ENERGIZER TO FEDERAL COURT OF
ANY ACTION COLLEAGUE MAY BRING AGAINST IT IN STATE COURT.

32. Rule of Construction. The rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in interpreting this Agreement. The parties intend for this Agreement to satisfy
the provisions of the Age Discrimination in Employment Act of 1967, as amended,
and this Agreement shall always be construed or limited in conformity with such
provisions.

33. Modification or Severability of Agreement if Necessary. Colleague agrees
that if any part of his/her promises or the duration of such promises in this
agreement are determined to be too restrictive by a court of competent
jurisdiction, the court may modify the promises and/or duration to make the same
reasonable under the circumstances, and Colleague acknowledges that both
Colleague and Energizer will be bound by such modification. In case any of the
provisions in this agreement is held to be invalid, illegal or unenforceable—and
cannot be modified—then such invalidity, illegality, or unenforceability shall
not affect the other provisions of this Agreement, and this Agreement shall be
construed as if such provision had never been contained in the Agreement.
However, if the release of all claims contained in this Agreement in any respect
is determined to be invalid or unenforceable, then, at Energizer’s option,
Colleague shall be required (and promises and agrees) to repay to Energizer on
demand, all amounts paid by Energizer pursuant to the Payments and Other
Benefits paragraph above, and the parties shall revert to the position held by
each prior to the signing of this Agreement.

34. Mutual Agreement for Modification. Unless modified by a court of competent
jurisdiction which determines the agreement to be too restrictive, no term,
condition, promise, representation or acknowledgement contained in this
Agreement may be amended or modified unless in writing and signed by both
Colleague and Energizer.

35. Assignment; Successors. This Agreement will be binding on Colleague and
his/her heirs, executors, administrators and other legal representatives and
will be binding on Energizer and its successors and assigns. This agreement, and
all of the rights granted in this agreement, will be freely assignable by
Energizer. Except as otherwise specifically provided herein, neither this
Agreement, nor any rights granted in this Agreement, will be assigned by
Colleague and any attempt to assign this Agreement by Colleague will be null and
void. This agreement will inure to the benefit of Energizer, its subsidiaries
and affiliates, and the successors and assigns of each of them.

 

14



--------------------------------------------------------------------------------

36. Entire Agreement. This Agreement and Appendix A constitutes the entire
agreement between the parties regarding Colleague’s separation of employment
from Energizer.

37. Post-Employment Obligations in Other Agreements. Colleague and Energizer
acknowledge that any post-employment obligations toward Energizer contained in
any agreements signed by Colleague before or during his/her employment with
Energizer remain in full force and effect, and that any post-employment
obligations created by this Agreement are in addition to any of Colleague’s
post-employment obligations contained in any other agreements.

38. No Reliance. The parties have not relied on any representations, promises,
or agreements of any kind made to them in connection with this Agreement, except
for those set forth in the Agreement.

39. Knowing and Voluntary Agreement. Colleague hereby acknowledges that he has
read and fully understands the terms of this Agreement and the effect of signing
the same. Colleague further acknowledges that he is voluntarily entering into
this Agreement. Colleague waives rights or claims only in exchange for
consideration in addition to anything of value to which the Colleague already is
entitled.

40. Capacity to Settle. Colleague represents that he has no legal impediments
(including bankruptcy proceedings) to fully and completely settle all claims and
to sign this Agreement.

41. Costs and Fees. Each party shall bear his/her or its own costs and
attorney’s fees incurred in this matter.

42. Notice to Energizer. Any notice by Colleague to Energizer pertaining to this
Agreement, or any provisions contained in this Agreement, shall be sent, by
either hand-delivery or certified mail return receipt requested, to:

Energizer Holdings, Inc.

Attn: Chief Human Resources Officer

533 Maryville University Drive

St. Louis, Missouri 63141

43. Signatures and Execution. The parties agree that separate copies of this
document shall constitute original documents that may be signed separately but
which together will constitute one single agreement. The parties agree that this
Agreement will not be binding on any party, however, until signed by all parties
or their representatives.

44. OWBPA. In compliance with the Older Workers Benefit Protection Act,
Colleague is hereby advised to consult with an attorney regarding terms,
meaning, and impact of this agreement. In addition, Colleague understands and
agrees that: (a) by signing this Agreement, and the subsequent General Release
on the Separation Date, Colleague waives and releases any claims Colleague might
have against any of the Released Parties, including, but not limited to, any
claims under the Age Discrimination in Employment Act of 1967; (b) Colleague is
receiving consideration which is in addition to anything of value to which
Colleague otherwise would have been entitled, (c) Colleague was advised in
writing, by way of this agreement, to

 

15



--------------------------------------------------------------------------------

consult an attorney; (d) Colleague has twenty-one (21) days from the date of
receipt of this Agreement to consider whether or not to execute this Agreement,
which Colleague waives by virtue of execution during the consideration period;
and (e) after Colleague signs this Agreement, Colleague has seven days from that
date to revoke the Agreement. To revoke the Agreement, Colleague must clearly
communicate the decision in writing to the contact listed in the Notice to
Energizer paragraph above by the seventh day following the effective date of
this Agreement. Colleague understands and agrees that should Colleague revoke
the release and waiver as to claims under the Age Discrimination in Employment
Act of 1967, as amended, the Company’s obligation under this Agreement will
become null and void.

45. Energizer agrees to not contest unemployment compensation benefit claims by
the colleague.

IN WITNESS WHEREOF, the undersigned parties have executed this Separation
Agreement and General Release.

 

COLLEAGUE     ENERGIZER BRANDS, LLC

 

   

 

Brian Hamm     Alan Hoskins

 

   

 

Printed Name     Printed Name

 

   

 

Date     Date

 

16